The State of TexasAppellee/s




                                  Fourth Court of Appeals
                                           San Antonio, Texas
                                                    June 4, 2014

                                               No. 04-14-00384-CR

                                             Clay Arron ROBERTS,
                                                   Appellant

                                                           v.

                                           THE STATE OF TEXAS,
                                                 Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR2824W
                            Honorable George H. Godwin, Judge Presiding

                                                  ORDER
         The trial court imposed sentence in the underlying cause on April 8, 2014. Even if we
construe appellant’s motion to reduce state jail felony to a misdemeanor as a motion for new
trial, the motion would not extend the deadline to file appellant’s notice of appeal because it was
not timely filed. See TEX. R. APP. P. 21.4(a). Because appellant did not file a timely motion for
new trial, the notice of appeal was due to be filed May 8, 2014. TEX. R. APP. P. 26.2(a)(1). A
motion for extension of time to file the notice of appeal was due on May 23, 2014. TEX. R. APP.
P. 26.3. Appellant filed a notice of appeal on May 28, 2014, and appellant did not file a motion
for extension of time.

         A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A late notice of appeal may be
considered timely so as to invoke a court of appeals’ jurisdiction if (1) it is filed within fifteen
days of the last day allowed for filing, (2) a motion for extension of time is filed in the court of
appeals within fifteen days of the last day allowed for filing the notice of appeal, and (3) the
court of appeals grants the motion for extension of time. See id. Having reviewed the record, it
appears that the notice of appeal was untimely filed. It is therefore ORDERED that appellant
show cause in writing within two weeks from the date of this order why this appeal should not be
dismissed for lack of jurisdiction. 1 See id.; see also Ater v. Eighth Court of Appeals, 802 S.W.2d
241 (Tex. Crim. App. 1991)(out-of-time appeal from final felony conviction may be sought by
filing a writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure).
1
  We also note the trial court’s certification in this appeal states that “this criminal case is a plea-bargain case, and
the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain, and the punishment
assessed did not exceed the punishment recommended by the prosecutor and agreed to by the defendant; therefore,
the trial court’s certification accurately reflects that the criminal case is a plea-bargain case. See TEX. R. APP. P.
25.2(a)(2). Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be dismissed if a
certification that shows the defendant has a right of appeal has not been made part of the record under these rules.”
TEX. R. APP. P. 25.2(d).
                                              _________________________________
                                              Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of June, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court